           Case 4:18-cv-01431-JSW Document 165 Filed 06/23/21 Page 1 of 4



 1   LAW OFFICES OF RONALD A. MARRON
     Ronald A. Marron (SBN 175650)
 2   ron@consumeradvocates.com
     Michael T. Houchin (SBN 305541)
 3   mike@consumeradvocates.com
     Lilach Halperin (SBN 323202)
 4   lilach@consumersadvocates.com
     651 Arroyo Drive
 5   San Diego, CA 92103
     Tel: (619) 696-9006 / Fax: (619) 564-6665
 6
     COHELAN KHOURY & SINGER
 7   Timothy D. Cohelan (SBN 60827)
     tcohelan@ckslaw.com
 8   Isam C. Khoury (SBN 58759)
     ikhoury@ckslaw.com
 9   J. Jason Hill (SBN 179630)
     jhill@ckslaw.com
10   605 C Street, Suite 200
     San Diego, California 92101
11   Tel: (619) 595-3001 / Fax: (619) 595-3000
12   AIMAN-SMITH & MARCY
     Joseph Clapp (SBN 99194)
13   jc@asmlawyers.com
     7677 Oakport Street, Suite 1150
14   Oakland, CA 94621
     Tel: (510) 590-7115 /Fax: (510) 562-6830
15

16   Attorneys for Plaintiffs and the Proposed Class

17                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
19   MICHELLE HINDS, an individual, and TYRONE             Case No: 4:18-cv-01431-JSW (AGT)
     POWELL, an individual, on behalf of themselves
20   individually, and on behalf of all others similarly   JOINT STIPULATION TO CONTINUE
     situated,                                             JULY 2, 2021 HEARING ON PLAINTIFFS’
21                                                         MOTION FOR CLASS CERTIFICATION
22                   Plaintiffs,
                                                           Re: Dkt. Nos. 113 and 162
23                   v.

24   FEDEX GROUND PACKAGE SYSTEM, INC., a
     Delaware corporation; and BAY RIM SERVICES,
25
     INC., a California corporation,
26
                     Defendants.
27

28
             Hinds v. FedEx Ground Package System, Inc., Case No. 4:18-CV-01431-JSW (AGT)
                 Stipulation to Continue Hearing on Plaintiffs’ Motion for Class Certification
           Case 4:18-cv-01431-JSW Document 165 Filed 06/23/21 Page 2 of 4



 1   FISHER & PHILLIPS LLP
     Brandy Thompson Cody (SBN 196923)
 2
     bcody@fisherphillips.com
 3   4747 Executive Drive, Suite 1000
     San Diego, CA 92121
 4   Tel: (858) 597-9600/Fax: (858) 597-9601

 5   FISHER & PHILLIPS LLP
     Sean F. Daley (SBN 272493)
 6   444 S Flower Street, Suite 1500
     Los Angeles, CA 90071-2957
 7   Tel: (213) 330-4500 / Fax: (213) 330-4501
 8   Counsel for FedEx Ground Package System

 9   FARWELL RASHKIS, LLP
     Craig B. Rashkis (SBN 213468)
10
     Stephen A. Horner (SBN 292971)
11   steve@farwellrashkis.com
     223 West Main Street, Suite B
12   Los Gatos, CA 95030
     Tel: (408) 399-0505 / Fax: (408) 399-4321
13

14   Counsel for Bay Rim Services, Inc.

15

16

17

18
19

20

21

22

23

24

25

26

27

28
             Hinds v. FedEx Ground Package System, Inc., Case No. 4:18-CV-01431-JSW (AGT)
                 Stipulation to Continue Hearing on Plaintiffs’ Motion for Class Certification
            Case 4:18-cv-01431-JSW Document 165 Filed 06/23/21 Page 3 of 4



 1          Plaintiffs Michelle Hinds and Tyrone Powell (“Plaintiffs”) and Defendants FedEx Ground Package

 2   System, Inc. (“FedEx Ground”) and Bay Rim Services, Inc. (“Bay Rim”) (hereinafter “Defendants”)

 3   (collectively referred to as the “Parties”), by and through their counsel of record, jointly stipulate to and

 4   respectfully request that this Court enter an order continuing the hearing on Plaintiffs’ Motion for Class

 5   Certification from July 2, 2021 to July 16, 2021 as follows:

 6          The Court continued the hearing on Plaintiffs’ Motion for Class Certification from June 18, 2021

 7   to July 2, 2021 at 9:00 a.m. (Dkt. No. 162). All Parties are not available for hearing on that day.

 8          Pursuant to the Court’s Order, (Dkt. No. 162), the Parties have met and conferred and have

 9   stipulated to the following:

10          1.      The hearing on Plaintiffs’ Motion for Class Certification be continued from July 2, 2021

11   at 9:00 to July 16, 2021 at 9:00 a.m.

12   IT IS SO STIPULATED.

13                                           LAW OFFICES OF RONALD A. MARRON, APLC
                                             COHELAN KHOURY & SINGER
14                                           AIMAN-SMITH & MARCY
15

16   Dated: June 23, 2021                    By: s/ Ronald A. Marron
                                                     Ronald A. Marron
17                                           Attorneys for Plaintiffs Michelle Hinds and Tyrone Powell
18
19                                           FISHER & PHILLIPS LLP

20

21   Dated: June 23, 2021                    By: s/ Brandy T. Cody
                                                     Brandy T. Cody
22                                           Attorneys for Defendant FedEx Ground Package System, Inc.
23

24                                           FARWELL RASHKIS, LLP

25

26   Dated:June 23, 2021                     By: s/ Stephen A. Horner
                                                     Stephen A. Horner
27                                                   Attorneys for Defendant Bay Rim Services, Inc.
28
             Hinds v. FedEx Ground Package System, Inc., Case No. 4:18-CV-01431-JSW (AGT)
                 Stipulation to Continue Hearing on Plaintiffs’ Motion for Class Certification
                                                    -1-
            Case 4:18-cv-01431-JSW Document 165 Filed 06/23/21 Page 4 of 4



 1                    ATTESTATION REGARDING ELECTRONIC SIGNATURES

 2          I, Ronald A. Marron, hereby attest that all other signatories listed, and on whose behalf the filing

 3   is submitted, concur in the filing’s content and have authorized the filing.

 4
     Dated: June 23, 2021                          By: s/ Ronald A. Marron
 5                                                        Ronald A. Marron
                                                   Attorney for Plaintiffs Michelle Hinds and Tyrone Powell
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
             Hinds v. FedEx Ground Package System, Inc., Case No. 4:18-CV-01431-JSW (AGT)
                 Stipulation to Continue Hearing on Plaintiffs’ Motion for Class Certification
                                                    -2-
